— Appeal (1) from an order of the Supreme Court at Special Term, entered December 28, 1977 in Rensselaer County, which granted a motion to dismiss the third-party complaint, and (2) from the judgment entered thereon. This is an action to recover for personal injuries sustained by plaintiffs as the result of an automobile accident which occurred in the State of Pennsylvania. Plaintiffs ánd defendants are residents of New York State. After commencement of this action, the third-party plaintiff brought a third-party action against third-party defendant. The latter is a resident of Pennsylvania. Concededly, he had no contacts, as far as this action is concerned, with the State of New York. Jurisdiction was secured by utilizing the concept enunciated in Seider v Roth (17 NY2d 111). The third-party defendant’s motion to dismiss the third-party complaint for lack of jurisdiction was granted by Special Term. This appeal ensued. In urging affirmance the third-party defendant maintains that Special Term properly relied on Shaffer v Heitner (433 US 186) as overruling Seider. The third-party plaintiff contends otherwise and the narrow issue for our determination is whether the Seider concept is still viable in this State. Most recently the Court of Appeals emphatically determined the issue in the affirmative (Baden v Staples, 45 NY2d 889). Consequently, there must be a reversal. Order and judgment reversed, on the law and the facts, with costs, and third-party complaint reinstated. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.